Exhibit 10.4 Schedule A Death Benefit Amounts Robert Johnson AS OF DEATH BENEFIT Jan. 2012 Jan. 2013 Jan. 2014 Jan. 2015 Jan. 2016 Jan. 2017 Jan. 2018 Jan. 2019 Jan. 2020 Jan. 2021 Jan. 2022 Jan. 2023 Jan. 2024 Jan. 2025 Jan. 2026 Jan. 2027 Jan. 2028 Jan. 2029 Jan. 2030 Jan. 2031 Jan. 2032 Jan. 2033 Schedule A Death Benefit Amounts Lee Washam AS OF DEATH BENEFIT Jan. 2012 Jan. 2013 Jan. 2014 Jan. 2015 Jan. 2016 Jan. 2017 Jan. 2018 Jan. 2019 Jan. 2020 Jan. 2021 Jan. 2022 Jan. 2023 Jan. 2024 Jan. 2025 Jan. 2026 Jan. 2027 Jan. 2028 Jan. 2029 Jan. 2030 Jan. 2031 Jan. 2032 Jan. 2033 Jan. 2034 Jan. 2035 Schedule A Death Benefit Amounts Curt Kollar AS OF DEATH BENEFIT Jan. 2012 Jan. 2013 Jan. 2014 Jan. 2015 Jan. 2016 Jan. 2017 Jan. 2018 Jan. 2019 Jan. 2020 Jan. 2021 Jan. 2022 Jan. 2023 Jan. 2024 Jan. 2025 Jan. 2026 Jan. 2027 Jan. 2028 Jan. 2029 Jan. 2030 Jan. 2031
